Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an Examiner Initiated interview with Attorney Michael L. Teich on February 11, 2022, which resulted in the further amendment included herein being sent by Mr. Teich on February 14, 2022.
The claims have been amended as shown in attached Appendix A. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Upon receipt of the Amendment filed on January 31, 2022, which was entered, Examiner performed a thorough search of the prior art.  Examiner determined that although some subject matter which was found to be allowable in the Office Action filed on December 22, 2021 for original Claim 14 was included into independent Claims 1 and 20, a new reference Berglund et al. (US 20030154285 A1) was found which teaches the subject matter relating to a slave node being connected to a multi-drop Ethernet bus.  Examiner conducted the interview summarized in the attached Form-413 or 413B Interview Summary, and suggested that to achieve allowability, a limitation from Claim 4 relating to an event-triggered communication protocol be added to independent Claims 1 and 2.  Mr. Teich agreed to contact Applicant, and upon the approval received 
the safety master node and the safety slave nodes are configured to communicate at least by a time-triggered communication protocol and an event-triggered communication protocol, in which, in the time-triggered communication protocol, the safety master node is configured to send a polling diagnostic request message to the safety slave nodes using a set polling cycle.
Therefore, Claims 1-12 and 14-23 have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        


Appendix A – Allowed Claims for 17/2264,758

1. (Currently Amended) An elevator communication system, comprising:
an Ethernet bus including at least a multi-drop Ethernet bus segment;
a safety master node communicatively connected to the Ethernet bus and configured to communicate via the Ethernet bus; and
safety slave nodes communicatively connected to the Ethernet bus with at least one of the safety slave nodes being communicatively connected to the Ethernet bus via the multi-drop Ethernet bus segment, the safety slave nodes configured to communicate via the Ethernet bus, wherein 
 the safety master node and the safety slave nodes are configured to communicate at least by a time-triggered communication protocol and an event-triggered communication protocol, in which, in the time-triggered communication protocol, the safety master node is configured to send a polling diagnostic request message to the safety slave nodes using a set polling cycle. 
	 
2.	(Previously Presented) The elevator communication system of claim 1, wherein the set polling cycle depends on an operational status of an elevator car. 

3.	(Original) The elevator communication system of claim 1, wherein the safety slave nodes are divided into at least two different polling groups having group specific polling cycles.

4.	(Currently Amended) The elevator communication system of claim 1, wherein 

in the event-triggered communication protocol, a safety slave node of the safety slave nodes is configured to send a status change message associated with the safety slave node to the safety master node in response to monitoring a status change.

5.	(Original) The elevator communication system of claim 1, wherein in the time-triggered communication protocol the safety master node is configured to send a broadcast diagnostic request message to the safety slave nodes, and each of the safety slave nodes is configured to respond with a diagnostic reply message. 

6.	(Original) The elevator communication system of claim 1, wherein in the time-triggered communication protocol the safety master node is configured to send a separate diagnostic request message to each of the safety slave nodes, and each of the safety slave nodes is configured to respond with a diagnostic reply message. 

7.	(Original) The elevator communication system of claim 1, wherein in the time-triggered communication protocol the safety master node is configured to send a broadcast diagnostic request message to the safety slave nodes, and each of the safety slave nodes is configured to respond with a diagnostic reply message within a dedicated time window.

8.	(Previously Presented) The elevator communication system of claim 7, wherein the safety master node is configured to send a dedicated diagnostic request message to a respective one of the safety slave nodes, in response to not receiving the diagnostic reply message from the respective one of the safety slave nodes within the dedicated time window. 

9.	(Previously Presented) The elevator communication system of claim 5, wherein the diagnostic reply message includes a status indication associated with the safety slave node. 

10.	(Currently Amended) The elevator communication system of claim 1, wherein

 in the event-triggered communication protocol the safety master node is configured to reply with an acknowledgement message to a respective one of the safety slave nodes upon receipt of a status change message.

11.	(Previously Presented) The elevator communication system of claim 10, wherein in the event-triggered communication protocol the safety slave node is configured to repeat sending of the status change message to the safety master node until receipt of the acknowledgement message from the safety master node.

12.	(Previously Presented) The elevator communication system of claim 1, wherein
 the safety slave nodes are divided into at least two groups of safety slave nodes, and 
the safety master node is configured to apply different group-specific polling cycles for the at least two groups of safety slave nodes.

13.	(Cancelled)

14.	(Currently Amended) The elevator communication system of claim 1, wherein the Ethernet bus further comprises: 
a point-to-point Ethernet bus.

15.	(Previously Presented) The elevator communication system of claim 14, wherein the safety master node is connected to the point-to-point Ethernet bus. 	 

16.	(Currently Amended) The elevator communication system of claim 1, wherein, 

the safety master node is configured to analyze traffic on the Ethernet bus to determine a turnaround time of messages between the safety master node and the safety slave nodes in the time-triggered communication protocol and in the event-triggered communication protocol.

17.	(Previously Presented) The elevator communication system of claim 1, wherein a reply message from the safety slave nodes includes a sequence number of last event data. 

18.	(Previously Presented) The elevator communication system of claim 1, wherein the safety master node is configured to perform a safety shutdown of an elevator based on a message received from one or more of the safety slave nodes.

19.	(Previously Presented) The elevator communication system of claim 1, wherein a safety slave node of the safety slave nodes comprises one of : 
a node associated with an elevator shaft side entity;
a node associated with an elevator car; and
a node associated with a machinery entity.

20.	(Currently Amended) A method for safety communication in an elevator communication system, the elevator communication system including an Ethernet bus including at least a multi-drop Ethernet bus segment, a safety master node communicatively connected to the Ethernet bus and configured to communicate via the Ethernet bus, and safety slave nodes communicatively connected to the Ethernet bus with at least one of the safety slave nodes being communicatively connected to the Ethernet bus via the multi-drop Ethernet bus segment, the safety slave nodes configured to communicate via the Ethernet bus by a time-triggered communication protocol and by an event-triggered communication protocol, the method comprising:
sending, by the safety master node in [[a]] the time-triggered communication protocol, a polling diagnostic request message to the safety slave nodes using a set polling cycle.

21.	(Currently Amended) The method of claim 20, wherein 
sending, by a safety slave node of the safety slave nodes, in the event-triggered communication protocol, a status change message associated with the safety slave node to the safety master node in response to monitoring a status change.

22.	(Currently Amended) The elevator communication system of claim 1, wherein 
receive diagnostic reply messages from the safety slave nodes in response to the polling diagnostic request message sent thereto in accordance with the time-triggered communication protocol, and
receive a status change message from the safety slave nodes in response to the safety slave nodes monitoring a status change in accordance with the event-triggered communication protocol.

23.	(Currently Amended) The method of claim 20, wherein 
receiving, by the safety master node, diagnostic reply messages from the safety slave nodes in response to the polling diagnostic request message sent thereto in accordance with the time-triggered communication protocol, and
receiving, by the safety master node, a status change message from the safety slave nodes in response to the safety slave nodes monitoring a status change in accordance with the event-triggered communication protocol.


/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454